TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00717-CR



                              Moses Deleon Garcia, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-07-202584, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Moses Deleon Garcia has filed an unopposed motion to withdraw his

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 43.2(f).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: October 27, 2009

Do Not Publish